DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive. Applicant has asserted that Salter et al. (U.S. Patent No. 9605471; hereinafter Salter) does not teach “from the closed position, braking the door wing of the secondary door with the adaptive damper until a situation analysis has been conducted, and influencing an opening mode of the secondary door in dependence on the situation analysis; or from the closed position, braking the door wing of the secondary door with the adaptive damper for a predetermined time period following an opening of the main door”, however examiner respectfully disagrees. In combination with the adaptive damper taught by Kern which holds the door in the closed position as described below, Salter teaches influencing an opening the rear door after the sensors analyze the situation and determine that the conditions have been met (Salter: Col. 7, lines 3-7; i.e., at decision step 124, routine 100 determines if the person has moved away from the rear door within a predetermined time period such as three (3) seconds and, if so, opens the trunk/hatch rear door with the actuator at step 126). Therefore, Salter in view of Kern does teach the claim limitations as presented in amended claims 1 and 22.

Claim Objections
Claim 22 is objected to because of the following informalities:  
In claim 22, “configured to variable resists” should read “configured to variably resist”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8, 9, 11, 12, 15-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al. (U.S. Patent No. 9605471; hereinafter Salter) and further in view of Kern et al. (U.S. Publication No. 2009/0007489; hereinafter Kern).
Regarding claim 1, Salter teaches a method for controlling a door movement of at least one controllable door of a motor vehicle (Salter: Col. 8, lines 34-35; i.e., the vehicle control system and method advantageously controls a vehicle rear door 16),
the motor vehicle having at least two doors with movable door wings (Salter: Col. 2, lines 22-34; i.e., an automotive wheeled vehicle 10 is generally illustrated having a rear door 16 that opens and closes … The vehicle 10 is shown having front side doors 12A and 12B and rear side doors 14A and 14B on opposite lateral sides of the vehicle 10),
one of the doors being a main door and at least one of the doors being a secondary door (Salter: Fig. 1; i.e., Driver door 12A is the primary door and rear door 16 is a secondary door),
and the doors having at least one control device (Salter: Col. 5, lines 4-7; i.e., the rear door control system 50 is further illustrated having control circuitry shown in one embodiment as a controller 40 including a microprocessor 42 and memory 44) and at least one sensor arrangement associated therewith (Salter: Col. 3, lines 13-15; i.e., the control system 50 includes a plurality of proximity sensors located on the sides and rear of the vehicle 10).
Salter does not explicitly teach the method comprising: providing a controllable adaptive damper for at least the secondary door.
However, in the same field of endeavor, Kern teaches providing a controllable adaptive damper for at least the secondary door (Kern: Par. 29; i.e., an evaluation and control unit 7 for evaluating the sensed door movement and for actuating a damper 5 by means of an actuator 4; Par. 58; i.e., when the threshold value for the door position is exceeded, the damper 5 is set to maximum holding force… The holding force is switched off again if the door position drops below the threshold value; the damper is adaptive to the door position).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Salter to have further incorporated providing a controllable adaptive damper for at least the secondary door, as taught by Kern. Doing so would allow the system to stop the door before colliding with an external object (Kern: Par. 57; i.e., in order to avoid a collision through further opening, a virtual stop is implemented by control technology before the position of the detected obstacle 3).
Salter further teaches wherein a motion of the door wing of the secondary door can be at least partially controlled and influenced by way of the adaptive damper between a closed position and an open position (Salter: Col. 2, lines 64-66; i.e., the actuator may include a motor (e.g., electric DC motor) that is powered to move the door 16 between the open and closed positions);
and carrying out one or both of the following: from the closed position, braking the door wing of the secondary door with the adaptive damper until a situation analysis has been conducted, and influencing an opening mode of the secondary door in dependence on the situation analysis; or from the closed position, braking the door wing of the secondary door with the adaptive damper for a predetermined time period following an opening of the main door (Salter: Col. 6, line 55 – Col. 7, line 7; i.e., routine 100 proceeds to step 118 to determine if a predetermined time period such as less than thirty (30) seconds has elapsed since the front side door was opened… If the events of the routine occur in less than thirty (30) seconds since the front side door was opened, routine 100 proceeds to step 122 to output an audible chirp sound as a signal for the person to move away from the rear door. Next, at decision step 124, routine 100 determines if the person has moved away from the rear door within a predetermined time period such as three (3) seconds and, if so, opens the trunk/hatch rear door with the actuator at step 126; the rear door remains closed until the sensors analyze the situation and determine that the conditions have been met).
Regarding claim 5, Salter in view of Kern teaches the method according to claim 1. Salter further teaches the method comprising controlling an opening of the door in dependence on sensors of the sensor arrangement capturing the surroundings of the door (Salter: Col. 5, lines 38-42; i.e., the driver of the vehicle may be detected by the presence of the key fob as the driver approaches the vehicle and may, in certain circumstances, be detected by the proximity sensors and cause activation of the rear door 16 to open the rear door 16).
Regarding claim 8, Salter in view of Kern teaches the method according to claim 1. Kern further teaches adjusting a braking strength of the adaptive damper in the closed position (Kern: Par. 58; i.e., when the threshold value for the door position is exceeded, the damper 5 is set to maximum holding force; the holding force can be adjusted).
Regarding claim 9, Salter in view of Kern teaches the method according to claim 1. Kern further teaches braking the door wing of the secondary door at least as long as the door wing of the main door is located within a predetermined narrow angular range (Kern: Par. 38; i.e., the vehicle door 2 engages in the lock when it is positioned within the first segment 400 of the opening area).
Regarding claim 11, Salter in view of Kern teaches the method according to claim 1. Salter further teaches the method comprising taking into account with the control device sensor data of the sensor arrangement (Salter: Col. 5, lines 38-42; i.e., the driver of the vehicle may be detected by the presence of the key fob as the driver approaches the vehicle and may, in certain circumstances, be detected by the proximity sensors and cause activation of the rear door 16 to open the rear door 16).
Regarding claim 12, Salter in view of Kern teaches the method according to claim 11. Salter further teaches the method comprising detecting and using data from inside space sensors (Salter: Col. 6, lines 10-12; i.e., the proximity sensor signals transmit unobstructively in both the inside and outside directions of the glass window).
Regarding claim 15, Salter in view of Kern teaches the method according to claim 1. Salter further teaches the method comprising emitting alarm signals selected from the group consisting of haptic signals, acoustic signals, and optical signals if within the predetermined time period an opening attempt is made and/or the door wing of the secondary door is opened (Salter: Col. 6, line 66 – Col. 7, line 7; i.e., if the events of the routine occur in less than thirty (30) seconds since the front side door was opened, routine 100 proceeds to step 122 to output an audible chirp sound as a signal for the person to move away from the rear door…. opens the trunk/hatch rear door with the actuator at step 126; an audible chirp is output if the conditions are met within the time period, signaling that the door will open).
Regarding claim 16, Salter in view of Kern teaches the method according to claim 1. Kern further teaches wherein the adaptive damper comprises a controllable driving device and a braking device (Kern: Par. 29; i.e., evaluation and control unit 7 for evaluating the sensed door movement and for actuating a damper 5 by means of an actuator 4, with the damper influencing the movement of the vehicle door 2 by means of a set torque M; Par. 38; i.e., the vehicle door 2 can be stopped precisely at this position by the holding torque of the damper 5).
Regarding claim 17, Salter in view of Kern teaches the method according to claim 1. Kern further teaches wherein the control device causes the adaptive damper to set or restrict a motion of the door wing of the secondary door to a speed that is less than a speed of the door wing of the main door (Kern: Par. 41; i.e., the braking function can be used to brake the vehicle door 2 at the transition into any desired latched position within the function area 100 or when a predefined maximum speed is exceeded; the predefined maximum speed is set to prevent the child from swinging the door open too quickly and striking an object that is in the path of the door). 
Regarding claim 18, Salter in view of Kern teaches the method according to claim 1. Kern further teaches wherein the control device causes the adaptive damper to set a maximum opening angle for the door wing of the secondary door to be narrower than a maximum opening angle for the main door (Kern: Par. 38; i.e., the opening area of the vehicle door 2 which is illustrated in FIG. 3 is normally bounded by a maximum possible opening angle φmax=75. However, since there is an obstacle 3 in the opening area and said obstacle is detected by the obstacle sensor 6.2, the maximum possible opening angle is limited; if a parent is waiting by the rear door for a child, the parent would be the obstacle which results in an opening angle that is narrower than that of the main door).
Regarding claim 19, Salter in view of Kern teaches the method according to claim 1. Kern further teaches specifying two angular ranges with different motion speeds of the secondary door wing (Kern: Par. 41; i.e., the vehicle door 2 reaches a predefined end position during opening with the speed zero; Par. 56; i.e., the end position damping for the closing of the vehicle door 2 brakes the vehicle door 2 so that the vehicle door 2 has a defined maximum speed when the door lock is reached; the door wing has a zero motion speed set for angular range 200 and a defined maximum speed for angular range 100).
Regarding claim 20, Salter in view of Kern teaches the method according to claim 1. Kern further teaches causing the adaptive damper to influence the door wing multiple times, alternately at higher and lower strength, in an angular section between two angular ranges (Kern: Par. 58; i.e., When the threshold value for the door position is exceeded, the damper 5 is set to maximum holding force. As a result, during the opening process the vehicle occupant senses a resistance, i.e. a stop, and the vehicle door 2 cannot be opened further. The holding force is switched off again if the door position drops below the threshold value; depending on the opening angle of the door, the holding force is varied).
Regarding claim 22, Salter teaches a motor vehicle component for controlling a door movement of at least one controllable door of a motor vehicle (Salter: Col. 3, lines 9-11; i.e., the vehicle 10 is equipped with a rear door control system that controls actuation of the rear door to allow the door to automatically open),
comprising: at least two doors with movable door wings (Salter: Col. 2, lines 22-34; i.e., an automotive wheeled vehicle 10 is generally illustrated having a rear door 16 that opens and closes … The vehicle 10 is shown having front side doors 12A and 12B and rear side doors 14A and 14B on opposite lateral sides of the vehicle 10),
the at least two doors including a main door and at least one secondary door (Salter: Fig. 1; i.e., Driver door 12A is the primary door and rear door 16 is a secondary door);
a control device (Salter: Col. 5, lines 4-7; i.e., the rear door control system 50 is further illustrated having control circuitry shown in one embodiment as a controller 40 including a microprocessor 42 and memory 44) and at least one sensor arrangement associated with the doors (Salter: Col. 3, lines 13-15; i.e., the control system 50 includes a plurality of proximity sensors located on the sides and rear of the vehicle 10);
the secondary door including a controllable motion influencing device for at least partially controlling and influencing a motion of a door wing of the secondary door between a closed position and an open position (Salter: Col. 2, lines 62-66; i.e., the rear door 16 has an actuator that is actuatable to open the rear door 16. The actuator may include a motor (e.g., electric DC motor) that is powered to move the door 16 between the open and closed positions).
Salter does not explicitly teach the secondary door including a controllable adaptive damper configured to variably resist opening and closing.
However, in the same field of endeavor, Kern teaches the secondary door including a controllable adaptive damper configured to variably resist opening and closing (Kern: Par. 29; i.e., an evaluation and control unit 7 for evaluating the sensed door movement and for actuating a damper 5 by means of an actuator 4; Par. 58; i.e., when the threshold value for the door position is exceeded, the damper 5 is set to maximum holding force… The holding force is switched off again if the door position drops below the threshold value; the damper is adaptive to the door position).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor vehicle component of Salter to have further incorporated the secondary door including a controllable adaptive damper configured to variably resist opening and closing, as taught by Kern. Doing so would allow the system to stop the door before colliding with an external object (Kern: Par. 57; i.e., in order to avoid a collision through further opening, a virtual stop is implemented by control technology before the position of the detected obstacle 3).
Salter further teaches and wherein said control device is configured to brake the door wing of the secondary door by way of the motion influencing device for a predetermined time period after the main door has been opened or in dependence on an identified situation about the motor vehicle (Salter: Col. 6, line 55 – Col. 7, line 7; i.e., routine 100 proceeds to step 118 to determine if a predetermined time period such as less than thirty (30) seconds has elapsed since the front side door was opened… If the events of the routine occur in less than thirty (30) seconds since the front side door was opened, routine 100 proceeds to step 122 to output an audible chirp sound as a signal for the person to move away from the rear door. Next, at decision step 124, routine 100 determines if the person has moved away from the rear door within a predetermined time period such as three (3) seconds and, if so, opens the trunk/hatch rear door with the actuator at step 126; the rear door remains closed until the sensors analyze the situation and determine that the conditions have been met).
Claims 2, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Salter in view of Kern and further in view of Ijuin et al. (U.S. Patent No. 7397146; hereinafter Ijuin).
Regarding claim 2, Salter in view of Kern teaches the method according to claim 1. Salter further teaches the method comprising braking at least the door wing of a secondary door during rides and at standstill (Salter: Col. 5, lines 54-57; i.e., if the vehicle is not in park or the vehicle is not occupied by a person, routine 100 returns to step 104 and waits for the conditions of the vehicle in park and occupied by a person to be met; if the vehicle is in motion, the secondary door remains closed and will not open).
Salter does not explicitly teach braking the door wing of a secondary door at least until a predetermined time period has elapsed. 
However, in the same field of endeavor, Ijuin teaches braking the door wing of a secondary door at least until a predetermined time period has elapsed (Ijuin: Col. 7, lines 37-38; i.e., when it is determined that the vehicle has stopped, the door is unlocked after the certain time S1 elapses; the door remains locked until the time has elapsed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Salter to have further incorporated braking the door wing of a secondary door at least until a predetermined time period has elapsed, as taught by Ijuin. Doing so would prevent the child from opening the door prematurely (Ijuin: Col. 3, lines 3-5; i.e., the door opening operation can be prevented not only when the vehicle is running but also when the vehicle stops).
Regarding claim 7, Salter in view of Kern teaches the method according to claim 1, but Salter does not teach providing a switch to be actuated for bridging the braking function.
However, in the same field of endeavor, Ijuin teaches providing a switch to be actuated for bridging the braking function (Ijuin: Col. 4, lines 25-28; i.e., the remote operation switch 3 is installed at a driver seat so that the driver manipulates it. Manipulation of the remote operation switch 3 enables the child lock to be locked or unlocked).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Salter to have further incorporated providing a switch to be actuated for bridging the braking function, as taught by Ijuin. Doing so would prevent the child from opening the door prematurely (Ijuin: Col. 3, lines 3-5; i.e., the door opening operation can be prevented not only when the vehicle is running but also when the vehicle stops).
Regarding claim 10, Salter in view of Kern teaches the method according to claim 9. Kern further teaches braking the door wing of the secondary door until after exceeding the predetermined narrow angular range (Kern: Par. 58; i.e., The holding force is switched off again if the door position drops below the threshold value; the braking force is released once the door angle drops below the threshold).
	Salter does not explicitly teach braking the door wing of the secondary door until the predetermined time period has ended.
	However, in the same field of endeavor, Ijuin teaches braking the door wing of the secondary door until the predetermined time period has ended (Ijuin: Col. 7, lines 37-38; i.e., when it is determined that the vehicle has stopped, the door is unlocked after the certain time S1 elapses; the door remains locked until the time has elapsed). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Salter to have further incorporated braking the door wing of the secondary door until the predetermined time period has ended, as taught by Ijuin. Doing so would prevent the child from opening the door prematurely (Ijuin: Col. 3, lines 3-5; i.e., the door opening operation can be prevented not only when the vehicle is running but also when the vehicle stops). Therefore, it would have been obvious to combine the teachings of Salter, Kern, and Ijuin to have further incorporated braking the door wing of the main door until the predetermined time period after exceeding the predetermined narrow angular range has ended.
Claims 3, 4, 13, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Salter in view of Kern and further in view of Kubota (JP Publication No. 2009155839; hereinafter Kubota).
Regarding claim 3, Salter in view of Kern teaches the method according to claim 1, but Salter does not teach wherein a process for opening a secondary door is different for children and for adults.
However, in the same field of endeavor, Kubota teaches wherein a process for opening a secondary door is different for children and for adults (Kubota: Par. 19; i.e., this child lock function can be turned on by selecting the half mode switch 40 in the mode switch 17 when an adult is in the passenger seat 35 and a child is in the rear seat 36 of the passenger seat 35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Salter to have further incorporated wherein a process for opening a secondary door is different for children and for adults, as taught by Kubota. Doing so would allow the system to perform the door influencing function depending on the age of the passenger (Kubota: Par. 19; i.e., it is provided so that the driver can appropriately select according to the person who gets on the vehicle).
Regarding claim 4, Salter in view of Kern and Kubota teaches the method according to claim 3. Salter further teaches detecting with the sensor arrangement whether a child is seated next to a secondary door (Salter: Col. 5, lines 16-19; i.e., the occupant detection sensors 34 may include one or more seat weight sensors, ultrasonic sensors, or other sensors for detecting occupant presence within the vehicle seating area).
Regarding claim 13, Salter in view of Kern teaches the method according to claim 12, but Salter does not teach wherein a length of the predetermined time period depends on a weight of a person seated next to the secondary door.
However, in the same field of endeavor, Kubota teaches wherein a length of the predetermined time period depends on a weight of a person seated next to the secondary door (Kubota: Par. 3; i.e., a device for unlocking a child lock after a predetermined time has elapsed from a vehicle whose door is child-locked; Par. 27; i.e., based on the signal from the weight sensor 18, if the person present in the passenger seat 35 is 10 kg or more and 40 kg or less, it is determined that a child exists, and the child locks 22, 23, 24 of the door of the auxiliary seat 35 are the drivers. Controls not to unlock unless the door 29 of the driver's seat 33 is opened; if the passenger detected weighs less than 40 kg, then it is determined to be a child and the child lock would be activated until the driver is ready).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Salter to have further incorporated wherein a length of the predetermined time period depends on a weight of a person seated next to the secondary door, as taught by Kubota. Doing so would allow the system to perform the door influencing function depending on the age of the passenger (Kubota: Par. 19; i.e., it is provided so that the driver can appropriately select according to the person who gets on the vehicle).
Regarding claim 14, Salter in view of Kern teaches the method according to claim 12, but Salter does not teach wherein the length of the predetermined time period depends on a size and height of a person seated next to the secondary door.
However, in the same field of endeavor, Kubota teaches the length of the predetermined time period depends on a size and height of a person seated next to the secondary door (Kubota: Par. 3; i.e., a device for unlocking a child lock after a predetermined time has elapsed from a vehicle whose door is child-locked; Par. 27; i.e., based on the signal from the weight sensor 18, if the person present in the passenger seat 35 is 10 kg or more and 40 kg or less, it is determined that a child exists, and the child locks 22, 23, 24 of the door of the auxiliary seat 35 are the drivers. Controls not to unlock unless the door 29 of the driver's seat 33 is opened; if the passenger detected is small, then it is determined to be a child and the child lock would be activated until the driver is ready) It would be an obvious variation to use sensors to determine size and height of a passenger to determine if they are a child similar to how the weight sensors are used.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Salter to have further incorporated wherein the length of the predetermined time period depends on a size and height of a person seated next to the secondary door, as taught by Kubota. Doing so would allow the system to perform the door influencing function depending on the age of the passenger (Kubota: Par. 19; i.e., it is provided so that the driver can appropriately select according to the person who gets on the vehicle).
Regarding claim 21, Salter in view of Kern teaches the method according to claim 12, but Salter does not teach influencing a movement of a secondary rear door differently from a movement of a secondary front door.
However, in the same field of endeavor, Kubota teaches influencing a movement of a secondary rear door differently from a movement of a secondary front door (Kubota: Par. 19; i.e., this child lock function can be turned on by selecting the half mode switch 40 in the mode switch 17 when an adult is in the passenger seat 35 and a child is in the rear seat 36 of the passenger seat 35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Salter to have further incorporated influencing a movement of a secondary rear door differently from a movement of a secondary front door, as taught by Kubota. Doing so would allow the system to perform the door influencing function depending on the age of the passenger (Kubota: Par. 19; i.e., it is provided so that the driver can appropriately select according to the person who gets on the vehicle).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Salter in view of Kern and Ijuin and further in view of Shaw (U.S. Patent No. 9302618; hereinafter Shaw).
Regarding claim 6, Salter in view of Kern and Ijuin teaches the method according to claim 2, but Salter does not teach wherein a length of the predetermined time period is adjustable.
However, in the same field of endeavor, Shaw teaches wherein a length of the predetermined time period is adjustable (Shaw: Col. 4, lines 30-31; i.e., the predefined time interval can comprise a preprogrammed default value that can be overridden manually).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Salter to have further incorporated wherein a length of the predetermined time period is adjustable, as taught by Shaw. Doing so would allow the time to be adjusted to be shorter for a person, and longer for an item (Shaw: Col. 4, lines 24-29; i.e., if any other door corresponding to a designated passenger seat, trunk 52 or glove box 54 has been identified as containing an item is not also opened within a predefined time interval, alarm 58 is activated to notify the driver that the door associated with such position, or the trunk 52 or glove box 54 might still contain an item).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661